FILED
                           NOT FOR PUBLICATION
                                                                          MAY 6 2021
                    UNITED STATES COURT OF APPEALS                   MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


NEONA MODOC,                                     No.   19-35383

             Plaintiff-Appellant,                D.C. No. 3:18-cv-05468-BAT

 v.
                                                 MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

             Defendant-Appellee.


                   Appeal from the United States District Court
                     for the Western District of Washington
                   Brian Tsuchida, Magistrate Judge, Presiding

                       Argued and Submitted April 16, 2021
                               Seattle, Washington

Before: HAWKINS and McKEOWN, Circuit Judges, and PREGERSON,**
District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Dean D. Pregerson, United States District Judge for the
Central District of California, sitting by designation.
       Neona Modoc (“Modoc”) appeals the district court’s decision affirming the

Commissioner of Social Security’s denial of her application for Social Security

disability.   “The Social Security Administration’s disability determination should

be   upheld    unless   it   is   based   on    legal   error or is   not   supported

by substantial evidence.” Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th

Cir. 2008). We affirm the district court.

       Modoc argues that the administrative law judge (“ALJ”) erred in evaluating

several medical opinions. However, the ALJ carefully reviewed the conflicting

medical evidence and gave specific, legitimate reasons to discount portions of the

opinions of Dr. Saltzberg, Dr. May, and Dr. Leinenbach, and germane reasons to

discount portions of nurse practitioner Browning’s opinion. See Lester v. Chater,

81 F.3d 821, 830B31 (9th Cir. 1996); Molina v. Astrue, 674 F.3d 1104, 1111 (9th

Cir. 2012). The ALJ agreed that Modoc suffered from several severe impairments

and rejected both opinions that contained more restrictive limitations than were

supported by the evidence and those that were insufficiently restrictive given her

legitimate physical and emotional limitations. “Where evidence is susceptible to

more than one rational interpretation, it is the ALJ’s conclusion that must be

upheld.” Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005).


                                            2
      Substantial evidence also supports the ALJ’s rejection of portions of Modoc’s

testimony. The ALJ proffered clear and convincing reasons for discounting the

severity of her symptoms, including that the alleged severity was contradicted by the

medical record, and that Modoc often failed to report this severity to her physicians,

instead reporting an ability to participate in everyday activities that were inconsistent

with the severity of symptoms she described at the hearing.             See Thomas v.

Barnhart, 278 F.3d 947, 958–59 (9th Cir. 2002); Rollins v. Massanari, 261 F.3d 853,

857 (9th Cir. 2001).

      Finally, Modoc argues that the ALJ erred in evaluating the lay testimony.

The ALJ offered germane reasons for discounting the report filed by Modoc’s

mother. Molina, 674 F.3d at 1117 (“the ALJ’s well-supported reasons for rejecting

claimant’s testimony apply equally well to the lay witness testimony”). The ALJ

failed to specifically address observations of Modoc’s limitations made by social

worker Johnson, but any such error was harmless, as these observations did not

contradict the ALJ’s finding that Modoc was limited to the least physically

demanding sedentary work with some additional postural and social limitations. Id.

at 1115 (harmless error principles apply in social security cases).

      AFFIRMED.


                                           3